F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAY 30 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


FRANK MEDEL, JR.,

          Petitioner - Appellant,

v.                                                     No. 02-4007
                                                (D.C. No. 2:99-CV-224-W)
HANK GALETKA, Warden; STATE                         (District of Utah)
OF UTAH; JAN GRAHAM, Attorney
General, State of Utah,

          Respondents - Appellees.




                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This case is before the court on Frank Medel Jr.’s pro se request for a

certificate of appealability (“COA”). Medel seeks a COA so that he can appeal

the district court’s denial of his 28 U.S.C. § 2254 habeas petition. See 28 U.S.C.

§ 2253(c)(1)(a). To be entitled to a COA, Medel must make “a substantial

showing of the denial of a constitutional right.” Id. § 2253(c)(2). Where, as here,

the district court denied the petition on the merits, he can make such a showing by

demonstrating “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotation omitted). This court has

closely reviewed Medel’s application for a COA, the parties’ appellate briefs, the

district court’s thorough and well-stated order, and the entire record on appeal.

Our review demonstrates that the district court’s resolution of Medel’s petition is

not reasonably debatable and that the issues he seeks to present on appeal are not

deserving of further proceedings. Accordingly, this court DENIES Medel’s

request for a COA and DISMISS this appeal for substantially those reasons set

out in the district court’s order dated November 20, 2001.

                                       ENTERED FOR THE COURT


                                       Michael R. Murphy
                                       Circuit Judge


                                         -2-